The Attorney            General of Texas

                                                                January   4,    1982
MARK WHITE
Attorney General


                                                Honorable Lloyd Doggett, Chairman          Opinion No.MW-420
Supreme   Court Building
P. 0. Box 12546
                                                Senate Subcommittee on Consumer
Austin, TX. 76711                                  Affairs                                 Re: Nominations for judicial
512/475-2501                                    Texas State Senate                         offices created by House Bill
Telex    91O/S74-1367                           Austin, Texas   78711                      NO. 958 of the Sixty-seventh
Telecopier     51214750266
                                                                                           Legislature

1607    Main    St., Suite         1400         Dear Senator Doggett:
Dallas, TX.      75201
2141742-6944                                         You have requested our opinion regarding recommendations for
                                                certain judicial offices created by House Bill No. 958, Acts 1981,
4624 Alberta       Ave.. Suite            160   Sixty-seventh Legislature, chapter 429, at 1841. The statute became
El Paso, TX.       79905                        effective September 1, 1981 and provides, in pertinent part:
91515333464
                                                               sec. 4. Subchapter C, Judicial Districts Act
1220 Dallas Ave., Suite                  202
                                                          of 1969, as amended, is amended by adding Sections
Houston,    TX. 77002                                     3.125 and 3.126 to read as follows:
71316500666
                                                               Sec. 3.125.      The 299th Judicial District,
                                                          composed of the      County of Travis, is hereby
606 Broadway,            Suite     312
Lubbock,     TX.        79401
                                                          created.
9061747-5236
                                                               Sec. 3.126.      The 331st Judicial District,
                                                          composed of the      County of Travis, is hereby
4309 N. Tenth, Suite               S
                                                          created.
McAllen,    TX. 76501
51216624547
                                                               .. . .

200    Main    Plaza.      Suite       400                     Sec. 16. Section 2 of this Act takes effect
San Antonio,        TX.      76205                        on January 1, 1982. Section 3 of this Act takes
512/225-4191
                                                          effect on April 1, 1982. Section 4 of this Act
                                                          takes effect on September 1, 1982. section 5 of
An Equal       Opportunity/                               this Act takes effect on January 1, 1983. All
Affirmative      Action     Emplow                        other sections of this Act take effect on
                                                          September 1, 1981.

                                                Id. at 1843, 1847. The statute thus provides that two new district
                                                courts for Travis County will come into existence on September 1,
                                                1982.




                                                                               P.   1431
Honorable Lloyd Doggett - Page 2      (MW-420)




     Since the new courts will come into existence on September 1,
1982, a date prior to the general election of 1982 but subsequent to
the primary elections which select the nominees, you inquire as to the
proper method of selecting individuals to fill these offices.

     Section 6.001 of article 199a. V.T.C.S., provides, in pertinent
part:

          When a judicial district is created by this Act or
          by amendment to this Act, the Governor shall
          appoint a qualified person to the office of
          district judge, who shall serve until the next
          succeeding general election and        until   his
          successor is elected and has         qualified....
          (Emphasis added).

     This statute clearly provides that an appointed person shall
serve only until the next succeeding general election. The two
positions in question must therefore appear on the ballot of this
election, together with the printed names of the nominees selected by
party primary in the manner and at the time specified in the Texas
Election Code. As stated above, House Bill No. 958 became effective
September 1, 1981, and the amended statute, article 199a, section
6.001, is notice that appointees to the newly created court could
serve no longer than the general election following their appointment.
Necessarily the statutes contemplate the party primary selection of
party nominees whose names would appear on the next succeeding general
election ballot.

                            SUMMARY

              The positions of judge of the 299th and 331st
         district courts must appear on the November 1982
         general election ballot, and candidates for those
         positions may be selected by party primary held as
         specified in the Texas Election Code.

                                      %?g



                                                   WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General




                                   P. 1432
Honorable Lloyd Doggett - Page 3    (MW-420)




Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Rick Gilpin
Jim Moellinger




                               P.   1433